DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23, as recited in an amendment filed on January 16, 2020, were previously pending and subject to a final office action filed on May 29, 2020 (the “May 29, 2020 Final Office Action”).  On September 29, 2020, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, where Applicant: amended claims 1, 5, 8, 9, and 11 (the “September 29, 2020 RCE”).  Claims 1-23, as recited in the September 29, 2020 RCE, are currently pending and subject to the non-final office action below.

Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's Remarks, p.9, filed September 29, 2020, regarding the Claim rejections under 35 U.S.C. § 101 Section, with respect to the rejections of claims 1-23 under 35 U.S.C. § 101, have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1-23 under 35 U.S.C. § 101 are maintained in this office action.
Applicant asserts that under Step Prong One of Step 2A of the Alice/Mayo Test, claims 1-23 are not directed to an abstract idea.  Examiner respectfully disagrees.  In light of the 2019 Revised PEG, independent claims 1 and 11 are directed to limitations which, their broadest reasonable interpretation, Claim 1 recites the following limitations (and claim 11 substantially recites the following limitations):
A computerized system for matching a home care service provider to a recipient, the system comprising;

a historic data source of historic home care provider profile information collected from a first plurality of home care providers, historic home care recipient profile information collected from a plurality of home care recipients, and historical feedback comprising ratings from the first plurality of home care providers regarding the home care recipients and ratings from the plurality of home care recipients on the quality of a delivered home care service by the home care providers;

a match optimizer server configured to generate optimal profile matches by comparing the historic home care provider profile information and the historic home care recipient profile information with the historical feedback to identify correlations between trends in the historic home care provider profile information and historic home care recipient profile information which indicate compatibility and assigning weights to these correlations;

an onboarder server configured to collect provider profile information from a database of a second plurality of home care providers, and collect recipient profile information from a recipient, compute a degree of difference between each of the second plurality of home care provider's profile and that of the in-demand profile, compare the degree of difference for each of the second plurality of home care provider against a threshold, and select a subset of home care providers from the second plurality of home care providers with degree of difference above the threshold;

a matcher server configured to match the recipient to at least one of the home care providers in the subset of home care providers by filtering the subset of home care providers by distance from the recipient to get a second subset of providers, filtering the second subset of providers by needed qualifications to generate a third subset of providers, and selecting the at least one of the home care providers in the third subset of providers based upon the weighted correlations for trends found in the home care provider profile information and the home care recipient profile information; and

a communication device adapted to needs of the recipient for collecting feedback communications from the recipient regarding the at least one of the providers.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions i.e., a person following a series of steps to match a home care service provider to a recipient and collect profile information and feedback data), but for the recitation of the generic computer components also recited in claims 1 and 11.
The aforementioned underlined claim limitations described in claims 1 and 11 are analogous to claim limitations directed toward managing personal behavior, because they merely recite limitations for matching home providers with recipients (i.e., patients) based on “weighted correlations”, such as profile compatibility, provider qualifications, and distance (i.e., managing personal behavior, relationships, or interactions between people including following rules or instructions).  The system manages interactions and relationships between people (i.e., the home care service providers and recipients) by collecting provider and recipient profile information and feedback data (i.e., collection of human data), matching the parties based on the profile and feedback data, and collecting subsequent feedback data from the matched provider-recipient encounters (i.e., collection of more human data).  As such claims 1 and 11 are directed to an abstract idea in the Certain Methods of Organizing Human Activity grouping of abstract ideas. See 2019 Revised PEG.
Examiner notes that claims 2-10 and 21-23 (which individually depend on claim 1 due to their respective chains of dependency) further narrow the abstract idea described in claim 1, and similarly cover limitations directed to a concept related to managing personal behavior or relationships or interactions between people.  Similarly, claims 12-20 (which individually depend on claim 11 due to their respective chains of dependency) further narrow the abstract idea described in claim 11, and similarly cover limitations directed to a concept related to managing personal behavior or relationships or interactions between people.  For example, claims 2 and 12 merely describe what services that the claimed invention would include; claims 3 and 13 merely describe data the invention would be in possession of; claims 4 and 14 also describe data the invention would be in possession of; claims 6 and 16 merely describe the presentation of data that has been determined relevant by an algorithm; claims 7 and 17 merely provide for collecting data and further defines the elements of the computerized system; claims 8 and 18 merely update the collected data; claims 9 and 19 merely execute an algorithm; claims 10 and 20 merely sort data and further defines the elements of the computerized system, claim 15 merely describe additional receipt and outputting of data and further defines the elements of the computerized system; claim 21 merely updates the data in the database, claim 22 merely matches data based on location, and claim 23 merely adjusts a time based on a location.  These limitations further narrow the abstract idea described in claims 1 and 11, without providing additional elements that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  Therefore, claims 2-10 and 12-23 are also directed to the aforementioned abstract idea.
Therefore, the rejections of claims 1-23 under 35 U.S.C. § 101 are maintained in this office action.  Please see amended rejections to claims 1-23 under 35 U.S.C. § 101 below, for further clarification and analysis of the claims under the 2019 Revised PEG.


Response to Applicant’s Remarks Concerning Claim Interpretations under 35 U.S.C. § 112(f)
Applicant’s arguments, see Applicant's Remarks, p. 10, filed September 29, 2020, with respect to the claim interpretations of the "match optimizer", "onboarder", and "matcher" described in , have been fully considered, but they are moot in light of Applicant’s amendments to claim 1 in the September 29, 2020 RCE.  As such, the claim interpretations of these elements under § 112(f) are withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112
Applicant’s arguments, see Applicant's Remarks, pp. 10-11, filed September 29, 2020, with respect to rejections of  have been fully considered, but they are moot in light of Applicant’s amendments to the claims in the September 29, 2020 RCE.  However, Applicant’s amendments to the claims in the September 29, 2020 RCE have introduced new issues related to include new matter under 35 U.S.C. § 112(a) and indefiniteness under § 112(b).  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following amendments added to the claims in the September 29, 2020 RCE which are not supported by the original disclosure are as follows:
- Applicant amended the claims to require that the system to comprise “a match optimizer server”; “an onboarder server”; and “a matcher server” in claim 1.
Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter. See MPEP §§ 2163.06 and 2163.07.  In the 
Applicant discloses that “the remote care management system typically includes one or more servers that manage incoming traffic from the devices.” Applicant’s specification as filed on April 22, 2016, at paragraph [0046].  This disclosure provides general support for the system comprising one or more servers, for example, Applicant describes the system as including a logistics server. Applicant’s specification as filed on April 22, 2016, at paragraph [0047] and [0071].  However, Applicant’s disclosure does not provide support for “a match optimizer server”; “an onboarder server”; and “a matcher server” specifically.  Therefore, these limitations are deemed to be new matter, because the specification does not provide support for these amended limitations.  As such, claim 1 is rejected for failing to comply with the written description requirement under 35 U.S.C. § 112(a).
Claims 2-10 and 21-23 (which individually depend on claim 1) are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement for similar reasons as described in the § 112(a) new matter rejections of claim 1 above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 11 to recite “collecting feedback communications from the recipient regarding the at least one of the home care providers using a communication device adapted to needs of the patient, via the interface” at the end of claim 11.  However, there is insufficient antecedent basis for this limitation in the claim. See MPEP § 2173.05(e).  Examiner suggests that Applicant amend “the interface” at the end of claim 11 to “via an interface”, or make some other appropriate correction of course.  For examination purposes, “the interface” at the end of claim 11 will be interpreted and read as “an interface.”  This rejection under § 112(b) also applies to claims 12-20, due to their individual dependencies on claim 11.  As such, claims 12-20 are rejected as being indefinite under 35 U.S.C. § 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-10 and 21-23 are directed to a computerized system for matching a home care service provider to a recipient, which is within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 11-20 are directed to a i.e., a process). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, independent claims 1 and 11 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claim 11 substantially recites the following limitations):
A computerized system for matching a home care service provider to a recipient, the system comprising;

a historic data source of historic home care provider profile information collected from a first plurality of home care providers, historic home care recipient profile information collected from a plurality of home care recipients, and historical feedback comprising ratings from the first plurality of home care providers regarding the home care recipients and ratings from the plurality of home care recipients on the quality of a delivered home care service by the home care providers;

a match optimizer server configured to generate optimal profile matches by comparing the historic home care provider profile information and the historic home care recipient profile information with the historical feedback to identify correlations between trends in the historic home care provider profile information and historic home care recipient profile information which indicate compatibility and assigning weights to these correlations;

an onboarder server configured to collect provider profile information from a database of a second plurality of home care providers, and collect recipient profile information from a recipient, compute a degree of difference between each of the second plurality of home care provider's profile and that of the in-demand profile, compare the degree of difference for each of the second plurality of home care provider against a threshold, and select a subset of home care providers from the second plurality of home care providers with degree of difference above the threshold;

a matcher server configured to match the recipient to at least one of the home care providers in the subset of home care providers by filtering the subset of home care providers by distance from the recipient to get a second subset of providers, filtering the second subset of providers by needed qualifications to generate a third subset of providers, and selecting the at least one of the home care providers in the third subset of providers based upon the weighted correlations for trends found in the home care provider profile information and the home care recipient profile information; and

a communication device adapted to needs of the recipient for collecting feedback communications from the recipient regarding the at least one of the providers.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., a person following a series of steps to match a home care service provider to a recipient and collect profile information and feedback data), but for the recitation of the generic computer components also recited in claims 1 and 11.  That is, other than reciting: (1) a computerized system (as described in claim 1); (2) a match optimizer server/a server (as described in claims 1 and 11); (3) an onboarder server (as described in claim 1); (4) a database of a second plurality of home care providers/a database (as described in claims 1 and 11); (5) a matcher server (as described in claim 1); (6) a communication device (as described in claims 1 and 11); and (7) an interface (as described in claim 11), the context of claims 1 and 11 encompass a concept of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., a person following a series of steps to match a home care service provider to a recipient and collect profile information and feedback data).
The aforementioned claim limitations described in claims 1 and 11 are analogous to claim limitations directed toward concepts of managing personal behavior or relationships or interactions between people, because they merely recite limitations for matching home providers with recipients (i.e., patients) based on “weighted correlations”, such as profile compatibility, provider qualifications, and distance (i.e., managing personal behavior, relationships, or interactions between people including following rules or instructions).  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised PEG.  Accordingly, claims 1 and 11 recite an abstract idea.
Examiner notes that claims 2-10 and 21-23 (which individually depend on claim 1 due to their respective dependency chains) further narrow the abstract idea described in claim 1; and claims 12-20 (which individually depend on claim 11) further narrow the abstract idea described in claim 11.  As such, dependent claims 2-10 and 12-23 similarly cover limitations directed to narrowing the abstract concept described in claims 1 and 11 which is directed to managing personal behavior including following rules or instruction (i.e., a person following a series of steps to match a home care service provider to a recipient and collect profile information and feedback data).  Therefore, dependent claims 2-10 and 12-23 are also directed to the aforementioned abstract idea of a person following a series of steps to match a home care service provider to a recipient, and collect feedback from recipients regarding their encounters with the home care service providers.  Examiner notes that: (1) dependent claim 5 includes a limitation that is deemed to be an additional element, and requires further analysis under Prong Two of Step 2A; and (2) dependent claims 2-4, 6-10, and 12-23 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.
	- For example, claims 2 and 12 merely describe what services that the claimed invention would include; claims 3 and 13 merely describe data the invention would be in possession of; claims 4 and 14 also describe data the invention would be in possession of; claims 6 and 16 merely describe the presentation of data that has been determined relevant by an algorithm; claims 7 and 17 merely provide for collecting data and further defines the elements of the computerized system; claims 8 and 18 merely update the collected data; claims 9 and 19 merely execute an algorithm; claims 10 and 20 merely sort data and further defines the elements of the computerized system, claim 15 merely describe additional receipt and outputting of data and further defines the elements of the computerized system; claim 21 merely updates the data in the database, claim 22 merely matches data based on location, and claim 23 merely adjusts a time based on a location.  These limitations further narrow the abstract idea described in claims 1 and 11, without providing additional elements that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application.  In particular, claim 1 recites and claim 11 substantially recites the additional elements of (identified in bold font below):
A computerized system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) for matching a home care service provider to a recipient, the system comprising;

a historic data source of historic home care provider profile information collected from a first plurality of home care providers, historic home care recipient profile information collected from a plurality of home care recipients, and historical feedback comprising ratings from the first plurality of home care providers regarding the home care recipients and ratings from the plurality of home care recipients on the quality of a delivered home care service by the home care providers;

a match optimizer server (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to generate optimal profile matches by comparing the historic home care provider profile information and the historic home care recipient profile information with the historical feedback to identify correlations between trends in the historic home care provider profile information and historic home care recipient profile information which indicate compatibility and assigning weights to these correlations;

an onboarder server (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to collect provider profile information from a database of a second plurality of home care providers (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05(h)), and collect recipient profile information from a recipient, compute a degree of difference between each of the second plurality of home care provider's profile and that of the in-demand profile, compare the degree of difference for each of the second plurality of home care provider against a threshold, and select a subset of home care providers from the second plurality of home care providers with degree of difference above the threshold;

a matcher server (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to match the recipient to at least one of the home care providers in the subset of home care providers by filtering the subset of home care providers by distance from the recipient to get a second subset of providers, filtering the second subset of providers by needed qualifications to generate a third subset of providers, and selecting the at least one of the home care providers in the third subset of providers based upon the weighted correlations for trends found in the home care provider profile information and the home care recipient profile information;

a communication device (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) adapted to needs of the recipient for collecting feedback communications from the recipient regarding the at least one of the providers; and

a database (as described in claim 11) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); a server (as described in claim 11) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and an interface (as described in claim 11) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of these generic computer components and functions in claims 1 and 11 are recited at a high-level of generality (i.e., using generic computer devices to collect and match health care provider profile information with patient profile information and collect feedback data from patients), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract method of organizing human activity to the home healthcare field). See MPEP §§ 2106.05(f), (h).
- The following is an example of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see, FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the abstract concept of matching home care service providers and patients (i.e., the “recipients”), more i.e., the various servers, databases, and interface described in claims 1 and 11), as opposed to being done manually; and
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the various servers, databases, and interface described in claims 1 and 11) and other machinery to perform the existing process of collecting home care provider and patient profile data, filtering lists, and matching home care providers with patients based on rules.
- The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g., see MPEP § 2106.05(h)):
- Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Iatric Sys. – similarly, the limitations describing that the abstract idea is implemented with the aforementioned computer components described in claims 1 and 11, merely limits the claims to a computer environment and does not provide any meaningful limits to the abstract method of organizing human activity described in the claims (i.e., a person following a series of steps to match a home care service provider to a recipient and collect profile information and feedback data); and
- Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g., see Electric Power Group, LLC v. Alstom S.A. – similarly, the limitations directed to a “database of a second plurality of home care providers”, described in claim 1, merely limit the claims to the field of home care provider services and does not provide any meaningful limits to the abstract method of organizing human activity described in the claims (i.e., a person following a series of steps to match a home care service provider to a recipient and collect profile information and feedback data).
Thus, the additional elements in independent claims 1 and 11 are not indicative of integrating the judicial exception into a practical application.  Similarly, Examiner notes that dependent claims 2-4, 6-10, and 12-23 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that: claim 5 adds the additional element of “a marketplace interface.”  However, the recitation of this generic computer component is also recited at a high-level of generality, and also amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f), (h).  As such, the additional elements in dependent claims 1, 5, and 11 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-23: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda claims 1, 5, and 11 are merely invoking generic computer components as tools to implement the aforementioned abstract concept of organizing home care provider and patient profile data, filtering lists, and matching home care providers with patients based on rules.  For these reasons, claims 1-23 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1, 5, and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1, 5, and 11 mounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f), (h).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the additional elements of claims 1, 5, and 11, as recited, the computerized system (as described in claim 1); (2) match optimizer server/server (as described in claims 1 and 11); (3) onboarder server (as described in claim 1); (4) database of a second plurality of home care providers/ database (as described in claims 1 and 11); (5) matcher server (as described in claim 1); (6) communication device (as described in claims 1 and 11); and (7) the interface/marketplace interface (as described in claims 11 and 5), are generic computer components and functions. See MPEP § 2106.05(d)(II).

	- Applicant describes the computer system as having “many physical forms ranged from a printed circuit board, an integrated circuit, and a small handheld device up to a huge super computer.” See Applicant’s specification as filed on April 22, 2016, paragraph [0124].  Further, Applicant describes the computer system as include “a monitor, a display, a housing, a disk drive, a keyboard, and a mouse.” Id.  This disclosure shows that the computer system (and its components) for practicing the claimed invention may be generic handheld computer devices with basic integrated circuits and generic computer components, such as a monitor, disk drive, keyboard, and mouse.  Therefore, Applicant’s specification demonstrates that the computerized system; match optimizer server/server; onboarder server; database of a second plurality of home care providers/database; matcher server; communication device; and the interface/marketplace interface, may each be embodied by generic computer devices, which are well-known in the art. See MPEP § 2106.05(d).  Therefore, these computer devices are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 5, and 11 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation (i.e., using generic computer devices and functions to: organize home care provider and patient profile data, filter lists, and match home care providers with patients based on rules).  Therefore, whether taken individually or as an ordered combination the additional elements of claims 1, 5, and 11 do not amount to significantly more than the above-identified claims 1, 5, and 11 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2-4, 6-10, and 12-23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2-4, 6-10, and 12-23 do not include any additional elements outside of those identified as being directed to the abstract idea, and thus, do not amount to significantly more than the abstract idea.  Therefore, whether taken individually or as an ordered combination the additional elements of claims 1-23 do not amount to significantly more than the above-identified abstract idea, and claims 1-23 are rejected under 35 U.S.C. § 101 as being directed to ineligible subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686